        Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


   UNITED STATES,
        Plaintiff,

           v.                                           No. 3:17-cr-00150 (VAB)

   JONATHAN VELEZ,
        Defendant.


        RULING AND ORDER ON MOTION FOR COMPASSIONATE RELEASE

        Jonathan Velez (“Defendant”) has moved for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). Mot. for Compassionate Release (“COVID-19”), ECF No. 658 (Jan. 28, 2021)

(“Def.’s Mot.”); Mem. in Supp. of First Step Act Mot. for Immediate Release Under First Step Act

(Compassionate Release), ECF No. 661 (Feb. 2, 2021) (“Def.’s Mem.”).

        The United States (the “Government”) opposes his motion. Gov’t’s Mem. in Opp’n to

Def.’s Mot. for Compassionate Release, ECF No. 675 (Feb. 12, 2021) (“Gov’t Opp’n.”).

        For the reasons set forth below, Mr. Velez’s motion for compassionate release is DENIED.

   I.      BACKGROUND

        On July 12, 2017, a grand jury returned an indictment against Mr. Velez and thirteen co-

conspirators, charging him with conspiracy to distribute and to possess with intent to distribute

heroin and fentanyl, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(i) and 846 and use of a

telephone to facilitate commission of a drug-trafficking felony in violation of 21 U.S.C.

§ 841(a)(1). Indictment, ECF No. 14 (July 12, 2017).

        On August 6, 2018, Mr. Velez pled guilty to Count One of the Indictment. Plea Agreement,

ECF No. 269 (Aug. 6, 2018).




                                               1
         Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 2 of 13




         On July 2, 2020, the Court sentenced Mr. Velez to a term of imprisonment of 78 months;

a term of supervised release of four years; and a special assessment of $100. J., ECF No. 556 (July

2, 2020).

         On January 28, 2021, Mr. Velez moved for a reduction of sentence under 18 U.S.C.

§3582(c). Def.’s Mot.

         On February 2, 2021, Mr. Velez filed a memorandum in support of his motion for

compassionate release. Def.’s Mem.

         On February 12, 2021, the Government opposed Mr. Velez’s motion. Gov’t Opp’n.

         On March 2, 2021, the Court held a telephonic hearing on the motion. Min. Entry, ECF

No. 692 (Mar. 2, 2021).

   II.      STANDARD OF REVIEW

         A court may modify a term of imprisonment on compassionate release grounds in two

circumstances: (1) “upon motion of the Director of the Bureau of Prisons [(“BOP”)];” or (2) “upon

motion of the defendant after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . .” 18 U.S.C. § 3582(c)(1)(A); see also United States v. Gotti, 433 F. Supp. 3d 613, 614

(S.D.N.Y. 2020) (“In December 2018, as part of the First Step Act, Congress worked a change to

th[e] rule of long standing” that a court could only modify a sentence upon motion from the Bureau

of Prisons. “A court may now consider a motion for compassionate release made by a defendant

who has exhausted his administrative remedies by petitioning the Director of the BOP to make

such a motion, assuming the Director fails to act on the inmate’s request within thirty days[.]”).




                                                 2
            Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 3 of 13




           A court only may grant such a modification if it finds that “extraordinary and compelling

reasons warrant” release. In determining whether to grant a motion to modify a sentence, a court

must also consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A).

    III.      DISCUSSION

           Section 3582(c)(1)(A) authorizes courts “to consider the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before [the court] in motions for

compassionate release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020) (“Neither

Application Note 1(D), nor anything else in the now-outdated version of Guideline § 1B1.13, limits

the district court’s discretion.”); see United States v. Gonzalez, No. 3:15-cr-00223 (MPS), 2020

WL 5793304, at *1 (D. Conn. Sept. 29, 2020) (slip op.) (“[B]ecause [Mr.] Gonzalez – and not the

[BOP] – brings the instant motion, [the Court is] not bound by the Sentencing Commission’s

outdated policy statement applicable to Section 3582(c)(1)(A) . . . , which the Second Circuit

recognized as only applying to motions for sentence reduction brought by the BOP.”) (citing

Brooker, 976 F.3d at 230, 235-36) (internal citations omitted).

           Mr. Velez moves for compassionate release because his “vulnerability to COVID-19 is an

extraordinary and compelling reason for a reduction in sentence to time served.” Mem. at 14

(emphasis omitted).1 He argues that “[t]he present global pandemic is a quintessential

extraordinary circumstance beyond what most Americans have experienced in their lifetimes,” and

that he faces a “grave risk . . . from continued incarceration” given the pandemic. Id. at 14-15. He

argues that “[j]ails and prisons are among the most dangerous places to be during an epidemic,”

as “[i]nmates are confined in close proximity and the staff leave and return daily.” Id. at 18. He


1
 Though Mr. Velez notes “the serious danger to certain high-risk individuals” posed by COVID-19 and argues that
“[his] health conditions plac[e] him squarely in the highest fatal risk group,” see id. at 35 n.55, his memorandum
does not set forth any medical conditions Mr. Velez allegedly has or suffers from, nor has Mr. Velez provided the
Court any medical records or other evidence of any such conditions.


                                                        3
         Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 4 of 13




argues further that there is evidence that the Bureau of Prisons (“BOP”) has failed in several ways

to mitigate the spread of the coronavirus at its facilities generally. Id. at 17-18.

       With respect to the § 3553(a) factors, Mr. Velez argues that “the overriding factor under

§ 3553(a) that was not present at the time of sentencing is the COVID-19 pandemic and the serious

risk it presents.” Id. at 20. He argues that his “conduct while in prison establishes that the purposes

of punishment have been met,” as Mr. Velez “is in a residential drug program and has remained

ticket free,” allegedly showing that “he no longer poses a threat to public safety, and that granting

him compassionate release would not endanger the community.” Id. at 21.

       Finally, with respect to exhaustion, he argues that the exhaustion requirement should be

waived for several reasons, including its “futility and potentially irreparable harm,” and that

“[w]aiting for [him] to exhaust his administrative remedies would only compound his risk of

exposure to COVID-19.” Id. at 34; see also id. at 21-33 (setting forth the legal basis for its

argument that the Court has authority to waive the 30-day exhaustion requirement).

       The Government opposes Mr. Velez’s motion. Gov’t Opp’n. The Government argues with

respect to the extraordinary and compelling circumstances prong that Mr. Velez has not shown

sufficient reasons for release because he “has not identified any medical condition(s) that make

[him] medically vulnerable to COVID-19,” or even “any condition that might place him at an

increased risk of severe illness from COVID-19.” Id. at 9-10 (emphasis omitted). The Government

argues that “[a]ccording to the [Presentence Report (“PSR”)], [Mr.] Velez is a healthy young man

who does not suffer from any medical conditions.” Id. at 10. The Government also argues that the

BOP is undertaking “significant measures to protect the health of the inmates in its charge and its




                                                   4
          Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 5 of 13




employees,” id. at 6, measures which, “[t]aken together, . . . are designed to mitigate sharply the

risks of COVID-19 transmission in a BOP institution,” id. at 7.2

        As to the § 3553(a) factors, the Government argues that the nature and the circumstances

of the offense, the need for the sentence to reflect the seriousness of the offense, Mr. Velez’s

history and characteristics, consideration of deterrence and the need to protect the public, and the

need to avoid unwarranted sentencing disparities, all weigh in favor of Mr. Velez serving his full

sentence. Id. at 10-16. In the Government’s view, Mr. Velez “has failed to demonstrate that he is

not a danger to the safety of the community.” Id. at 16-17.

        The Court will address each of the relevant factors in turn.

                 1. Exhaustion

        Normally, under 18 U.S.C. § 3582(c)(1)(A), a court may not modify or reduce a

defendant’s sentence on that defendant’s motion when the defendant has not exhausted his

administrative remedies by either (1) appealing a failure of the BOP to bring such a motion on the

defendant’s behalf or (2) the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility.

        As some courts in this District have observed, “[e]ven where exhaustion is seemingly

mandated by statute . . ., the requirement is not absolute.” United States v. Perez, 451 F. Supp. 3d

288, 291 (S.D.N.Y. 2020) (quoting Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019)).

Moreover, “[a]lthough the Second Circuit has not addressed this issue, [d]istrict [c]ourts in this

Circuit have also concluded that the Government can waive or forfeit exhaustion,” interpreting the

exhaustion requirement not as a jurisdictional rule, but a claims-processing rule. United States v.



2
 As of the date of this Order, there were 15 active inmate cases and 9 active staff cases of COVID-19 at Mr. Velez’s
facility, Schuylkill Federal Correctional Institution (“FCI Schuylkill”). Bureau of Prisons, COVID-19 Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Mar. 5, 2021).


                                                         5
        Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 6 of 13




Tyson, No. 3:13-cr-002 (MPS), 2020 WL 3451694, at *2 (D. Conn. June 24, 2020) (citing United

States v. Russo, No. 16-CR-441 (LJL), 2020 WL 1862294, at *4-5 (S.D.N.Y. Apr. 14, 2020) (“The

exhaustion requirement in Section 3582(c) is therefore properly understood as a claim-processing

rule . . . . [O]ne key consequence of the section not being jurisdictional is that the Government can

waive the affirmative defense of exhaustion.”); United States v. Gonzalez, No. 3:17-cr-00062

(JAM), 2020 WL 2079110, at *7 (D. Conn. Apr. 30, 2020) (indicating that, “if the Government

decides to waive any objection to the exhaustion requirements,” the Court would rule on the merits

of the motion).

       The Government does not discuss the exhaustion requirements in its briefing. The Court

therefore “need not decide in this case whether [Mr. Velez] has exhausted his administrative

remedies, or whether he is excused from doing so, because the Government has forfeited the issue.”

Tyson, 2020 WL 3451694, at *2.

       Accordingly, as the Government has not argued that Mr. Velez failed to exhaust his

administrative remedies or that exhaustion is otherwise a barrier to relief, the Court continues on

to the merits of Mr. Velez’s motion.

                  2. Extraordinary and Compelling Reasons

       Since the outbreak of the COVID-19 pandemic, numerous courts within this Circuit have

held that a defendant’s pre-existing health conditions in combination with the increased risks of

COVID-19 in prisons constitute “extraordinary and compelling reasons” warranting relief. See,

e.g., United States v. Delgado, 457 F. Supp. 3d 85, 89-90 (D. Conn. Apr. 30, 2020) (granting

compassionate release where the defendant had a BMI of 40.2, finding that his “severe obesity and

sleep apnea put him at increased risk should he contract COVID-19”); United States v. Daugerdas,

-- F. Supp. 3d --, 2020 WL 2097653, at *3 (S.D.N.Y. 2020) (defendant serving a 180-month term




                                                 6
        Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 7 of 13




of imprisonment and incarcerated at a facility with no reported cases of COVID-19; the district

court found that his underlying health conditions—Type II diabetes, obesity, hypertension, and

high cholesterol—and the risk of COVID-19 in prisons generally constituted an extraordinary and

compelling reason, but did not ultimately grant compassionate release); United States v. Morales,

No. 3:19-cr-121 (KAD), 2020 WL 2097630, at *3 (D. Conn. May 1, 2020) (slip op.) (recognizing

district courts have found that “[a]sthma is a condition that places a person at increased risk for

serious complications, or even death, if the person contracts COVID-19[,]” and “creates a[n]

extraordinary and compelling reason for sentence reduction”); United States v. McCarthy, 453 F.

Supp. 3d 520, 527 (D. Conn. 2020) (“[Mr.] McCarthy is 65 years old and suffers from COPD,

asthma, and other lung-related ailments . . . . The defendant’s age and medical condition, taken in

concert with the COVID-19 public health crisis, constitute an extraordinary and compelling reason

to reduce [Mr.] McCarthy’s sentence.”).

       Courts across this Circuit have routinely concluded, however, that the coronavirus

pandemic, taken alone, does not constitute an extraordinary and compelling reason for release.

See, e.g., United States v. Turnbull, No. 16-CR-809 (VM), 2020 WL 5089439, at *1 (S.D.N.Y.

Aug. 28, 2020) (“Numerous courts have found that the risks posed by the pandemic alone do not

constitute extraordinary and compelling reasons for release, absent additional factors such as

advanced age or serious underlying health conditions that place a defendant at greater risk of

negative complications from the disease.”) (collecting cases); United States v. Washington, No.

14-CR-215, 2020 WL 1969301, at *4 (WD.N.Y. Apr. 24, 2020) (finding no extraordinary and

compelling reasons for release where defendant claimed medical conditions, but submitted no

medical evidence showing that COVID-19 posed an increased risk to him in particular, despite

presence of COVID-19 at his facility); United States v. Figueroa, No. 15-CR-495 (ARR), 2021




                                                7
           Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 8 of 13




WL 664004, at *3 (E.D.N.Y. Feb. 19, 2021) (collecting cases, and noting that “although COVID-

19 poses a serious threat to the health of inmates housed in federal prisons, [the defendant] has not

shown that his own risk is any greater than that of the general inmate population”); United States

v. Gonzalez, No. 3:09-cr-127 (SRU), 2021 WL 681142, at *8 n.8 (D. Conn. Feb. 22, 2021) (slip

op.) (“The general threat of COVID-19 in prisons, without more, is not an ‘extraordinary and

compelling reason’ warranting an inmate’s release.” (citing United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020)).

       Though Mr. Velez argues that his “health conditions plac[e] him squarely in the highest

fatal risk group,” Def.’s Mem. at 35 n.55, and cites his “unique susceptibility to contracting the

fatal disease while housed in a crowded facility,” id. at 1, he does not explain or provide any record

evidence as to what these alleged medical conditions are or why he is particularly susceptible either

to contracting or suffering serious illness should he contract COVID-19. To the contrary, the

Presentence Report indicates that Mr. Velez stated that “he does not suffer from any medical

conditions and has never experienced any major hospitalizations.” Presentence Report, ECF No.

425 ¶ 53 (Nov. 8, 2019) (“PSR”). And though Mr. Velez argues that extraordinary and compelling

reasons may generally be found in cases even where the defendant does not suffer from debilitating

medical conditions, Def.’s Mem. at 4-6, he offers no such extraordinary and compelling reason as

to why he in particular should be released at this time.

       In any event, because Mr. Velez’s motion fails for other reasons, specifically, under the

§ 3553(a) factors, the Court need not definitively resolve whether the COVID-19 pandemic

generally, or its presence at FCI Schuylkill, constitutes an extraordinary and compelling reason for

release.




                                                  8
         Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 9 of 13




                 3. Section 3553(a) Factors

        After establishing that extraordinary and compelling reasons exist, “Section 1B1.13 of the

Guidelines further provides that a court may reduce a term of imprisonment only if the court

determines that ‘[t]he defendant is not a danger to the safety of any other person or to the

community[,]’[ ] and only after considering the factors listed in 18 U.S.C. [§] 3553(a).” McCarthy,

453 F. Supp. 3d at 526.

        Mr. Velez argues that his “conduct while in prison establishes that the purposes of

punishment have been met,” as he “is in a residential drug program and has remained ticket free.”

Def.’s Mem. at 21. He argues that a sentence of time served is sufficient to accomplish the goals

of sentencing, as “the overriding factor under § 3553(a) that was not present at the time of

sentencing is the COVID-19 pandemic and the serious risk it presents,” and “the sentencing

purpose of just punishment does not warrant a sentence that includes exposure to a life-threatening

illness.” Id. at 20.

        The Government argues that “the sentencing factors weigh against a sentence reduction.”

Gov’t Opp’n at 10 (emphasis omitted). The Government argues that the nature and circumstances

of the offense support Mr. Velez serving his full sentence, as Mr. Velez’s offense included him

“selling significant amounts of heroin . . . for substantial amounts of money”; “obtaining heroin .

. . on credit”; “providing thousands of dollars . . . to obtain more heroin”; and traveling interstate

to sell heroin. Id. at 11. As the Government notes, “[a]t the time of [Mr.] Velez’s arrest,

investigators found packaged heroin on [his] person,” as well as “a bag containing . . . compressed

heroin, numerous wax folds of bagged heroin, . . . . [and] a .38 caliber revolver loaded with four

rounds of ammunition,” which Mr. Velez admitted belonged to him. Id. at 11-12. The Government

argues that Mr. Velez participated in the conspiracy “over a lengthy period of time despite having




                                                  9
        Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 10 of 13




three prior convictions for felony narcotics crimes, despite having served prison sentences as a

result of these prior convictions, despite being on . . . state probation . . . [and] despite there being

an active arrest warrant” out for him. Id. at 12 (citations and emphasis omitted). In the

Government’s view, Mr. Velez’s conduct, including unlawfully possessing and using firearms to

facilitate narcotics trafficking activities, was “incredibly dangerous and reckless” and justifies him

serving his full sentence. Id. at 12-13.

        The Government also argues that Mr. Velez’s history and characteristics, in particular his

criminal history, weigh against release. As the Government argues, Mr. Velez has three prior

convictions for felony narcotics offenses, as well as prior arrests for child pornography and related

offenses, motor vehicle offenses, and a probation violation. Id. at 13-14. The Government argues

that “[b]ased on his well-established history, there is a significant risk that [he] will return to heroin

trafficking and illegal firearms activities,” even if he were released to home confinement. Id. at 17.

        Finally, the Government argues that Mr. Velez remains a danger to the community, as his

“prior criminal convictions, his prior jail sentences[,] and the threat of more severe sanctions have

not deterred [him] from continuing to engage in criminal activity.” Id. at 15. In the Government’s

view, Mr. Velez “and his associates were selling enormous amounts of dangerous opioids in

Connecticut and Massachusetts,” which constitutes “extremely serious and dangerous criminal

conduct” given the widespread opioid epidemic in New England. Id. at 16.

        The Court agrees.

        Here, the balance of the § 3553(a) factors, Mr. Velez’s underlying criminal offense, his

lengthy criminal history, and the absence of anything in the record suggesting that he is no longer

a danger to the community, weighs against his immediate release.




                                                   10
        Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 11 of 13




       As to the nature and circumstances of the offense, as part of his underlying offense conduct,

Mr. Velez conspired with others to distribute large quantities of heroin and traveled interstate to

obtain these narcotics. PSR ¶¶ 10-11. At the time of his arrest, he had heroin on his person, and

investigators searching his residence discovered other forms of heroin and related paraphernalia,

as well as a loaded firearm. Id. ¶ 12. The fact that Mr. Velez “was in possession of a firearm during

the commission of the instant offense,” indeed, a loaded firearm, despite “two prior convictions

that involve narcotics,” id. ¶ 92, indicates that Mr. Velez’s offense was particularly dangerous and

weighs against release. As the Court observed at sentencing, “the distribution of drugs, particularly

a drug like heroin, has a devastating impact on communities,” and “then, coupled with the presence

of guns, it’s an even more lethal combination.” Sentencing Tr., ECF No. 676 at 24:3-7 (February

16, 2021).

       Mr. Velez’s criminal history, which dates back to 2012, see PSR ¶ 31, also weighs against

release. Mr. Velez has a criminal history score of IV, see id. ¶¶ 6, 36, based on his numerous

convictions, including photographing an unsuspecting nude person, id. ¶ 31; and multiple narcotics

offenses, id. ¶¶ 32-33, as well as the fact that he committed the instant offense while serving a two-

year term of probation, adding two points to his criminal history score, id. ¶¶ 35-36.

       Mr. Velez’s history and characteristics, outside of his history of criminal convictions and

arrests, similarly weigh against release. Mr. Velez has a minimal employment history and has held

only two jobs, for a total of approximately seven months, throughout his life. Id. ¶¶ 65-66; see also

id. ¶ 94 (“Mr. Velez’s employment history is at best sporadic.”). And, as the Government

represents, “[i]nvestigators . . . identified [Mr.] Velez as being associated with the Latin Kings

gang.” Gov’t Opp’n at 13 (also citing PSR ¶¶ 52 (noting that Mr. Velez had tattoos stating, “Kings

High,” and that he goes by the nickname “King Jay”)).




                                                 11
        Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 12 of 13




       Mr. Velez’s sentence must “reflect the seriousness of the offense, . . . and . . . provide just

punishment for the offense[.]” 18 U.S.C. § 3553(a)(2)(A). Given Mr. Velez’s criminal history,

which includes repeat offenses for drug-related and other conduct, the significant amount of drugs

and the loaded firearm involved here, and his minimal employment history, among other reasons,

he is not a suitable candidate for release at this time. See United States v. Gamble, 3:18-cr-0022-4

(VLB), 2020 WL 1955338, at *6 (D. Conn. Apr. 23, 2020) (slip op.) (denying motion for release

“because Defendant is ill suited for home confinement because of his lengthy criminal history and

[because] no conditions [of release] could adequately protect the public”); United States v. Lopez,

16-cr-317 (PAE), 2020 WL 3100462, at *3 (S.D.N.Y. June 10, 2020) (slip op.) (denying motion

for compassionate release where defendant had sixty-six months left of his sentence and “release

now, or any time soon, [was] therefore incompatible with the sentence [the original Judge]

thoughtfully imposed, even considering the new facts that have emerged in connection with the

pandemic”).

       While the Court notes favorably that Mr. Velez has not had any disciplinary infractions

while incarcerated, these efforts, while commendable, are not yet sufficient to warrant a finding

that his continued imprisonment no longer remains necessary to ensure the safety of the

community.

       Accordingly, having considered and weighed all of these factors as well as others set forth

in 18 U.S.C. § 3553(a), the Court concludes that they weigh against immediate release.




                                                 12
         Case 3:17-cr-00150-VAB Document 697 Filed 03/05/21 Page 13 of 13




   IV.      CONCLUSION

         For the reasons explained above, the motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is DENIED.

         SO ORDERED at Bridgeport, Connecticut, this 5th day of March, 2021.

                                                            /s/ Victor A. Bolden
                                                          Victor A. Bolden
                                                          United States District Judge




                                              13
